Order filed December 28, 2011




                                                 In The
                         Fourteenth Court of Appeals
                                       NO. 14-11-00283-CR

                           TERRAL TAWON MURRAY, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                           On Appeal from the 232nd District Court
                                    Harris County, Texas
                               Trial Court Cause No. 1262906

                                             ORDER

       This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f) and
34.6(g)(2), that it must inspect the original of State's Exhibit #40.

       The clerk of the 232nd District Court is directed to deliver to the Clerk of this court the
original of State's Exhibit #40, on or before January 9, 2012. The Clerk of this court is directed
to receive, maintain, and keep safe this original exhibit; to deliver it to the justices of this court
for their inspection; and, upon completion of inspection, to return the original of State's Exhibit
#40, to the clerk of the 232nd District Court.




                                                          PER CURIAM